IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-10248
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

         MAHMMOUD SABRI ARNAOUT, also known as Pete Arnaout,

                                                  Defendant-Appellant.


            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:94-CR-98-A)


                          April 17, 1998
Before JOHNSON, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mahmmoud Sabri Arnaout, also known as Pete Arnaout, appeals

his conviction for conspiracy to commit wire fraud. He argues that

the evidence was insufficient to support his conviction.

     Because Arnaout renewed his motion for directed verdict at the

close of all the evidence, we review the sufficiency of the

evidence to determine whether “a rational trier of fact could have

found that the evidence established the essential elements of the

offense beyond a reasonable doubt.”     United States v. Lopez, 74


     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
F.3d 575, 577 (5th Cir. 1996).       After a careful review of the

record and the controlling authorities, we hold that sufficient

evidence exists to support the conviction.

     The judgment of the district court is AFFIRMED.




                                 2